

116 SRES 148 RS: Supporting efforts by the Government of Colombia to pursue peace and regional stability.
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 464116th CONGRESS2d SessionS. RES. 148IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Cardin (for himself and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONSupporting efforts by the Government of Colombia to pursue peace and regional
 stability.Whereas, in 2016, the Government of Colombia concluded a historic peace accord with the Revolutionary Armed Forces of Colombia (FARC), aimed at addressing the root causes of the half-a-century conflict, including stark economic inequalities, the rural-urban divide, and the historical exclusion of Afro-Colombians, indigenous people, women, and poor farmers, and is currently working to implement these accords;Whereas the Governments and people of the United States and Colombia have forged a resolute bond through a shared commitment to support peace, human rights, democracy, the rule of law, and security throughout the hemisphere and the world, which has been bolstered by the support of hundreds of thousands of Colombian-Americans and their contributions to American life;Whereas, in 2000, the Government of Colombia achieved an impressive national consensus to build state capacity, and the United States committed to combat organized crime, drugs, and violence through its foreign assistance package in support of Plan Colombia;Whereas Plan Colombia and its successor, Peace Colombia, have received steadfast commitments from the administrations of Presidents William Clinton, George W. Bush, Barack Obama, and Donald Trump, and continuously has been strengthened by broad bipartisan support in the United States Congress;Whereas, while the Government of Colombia contributed more than 95 percent of funds over the life of Plan Colombia, the political leadership, technical advice, military assistance, and intelligence-sharing role of the United States, along with the $11,000,000,000 appropriated by the United States Congress through Plan Colombia and Peace Colombia to combat the illicit narcotics trade and transnational organized crime, advance democratic governance, promote economic growth, and defend human rights, played a key role in transforming a nation on the brink to an increasingly peaceful and prosperous democracy, while also safeguarding vital United States interests;Whereas the Government of Colombia, throughout the administrations of Presidents Andres Pastrana, Alvaro Uribe, Juan Manuel Santos, and Ivan Duque, has made investments and shown remarkable courageous leadership, often at great cost and sacrifice, to consolidate domestic security, socioeconomic development, and the rule of law that far exceed those contributions made by the United States in Colombia;Whereas, over the past 20 years, levels of crime and violence have subsided sharply in Colombia, with annual per capita homicide rates declining from 62 per 100,000 people in 1999 to a record low of 23 per 100,000 people in 2017;Whereas the alignment of improved security and sound economic policies has translated into steady growth in Colombia’s Gross Domestic Product, which increased from $86,000,000,000 in 1999 to more than $309,000,000,000 in 2017, and led to greater Foreign Direct Investment, which grew from $1,500,000,000 in 1999 to one of the highest in Latin America at an estimated $14,000,000,000 in 2017;Whereas the United States and Colombia enjoy a robust economic relationship with United States goods and services trade with Colombia totaling an estimated $36,100,000,000 in 2016, supporting over 100,000 jobs in the United States;Whereas the Government of Colombia has made impressive strides in reducing poverty during the last 15 years, with the poverty rate decreasing from 64 percent in 1999 to 27 percent in 2017, according to the World Bank;Whereas, since 1999, the Government of Colombia has expanded the presence of the state across all 32 territorial departments, has contributed to the professionalism of the Colombian judiciary, and has improved the capacity of the Colombian Army, Navy, Air Force, and National Police;Whereas Colombia is one of the United States most consistent and strategic partners through its support of United States diplomatic objectives at the United Nations and critical efforts made in the fight against trans­na­tion­al organized crime and increased security and rule of law overseas, including in Central America’s Northern Triangle, Afghanistan, and several countries in Africa;Whereas Colombia signed a Memorandum of Understanding with NATO in 2017 and is the first NATO partner nation in Latin America;Whereas these gains are challenged by an escalating crisis in Venezuela, which has seen an influx of more than 1,200,000 Venezuelans into Colombia and the need for continued financial support to implement the peace accord over the next 8 years;Whereas the internal armed conflict has victimized all Colombians, including women, children, and Afro-descendant and indigenous peoples, and has led to the repeated targeting of leading representatives of civil society, including trade unionists, journalists, human rights defenders, and other community activists who remain at grave risk from guerrilla groups, paramilitary successor organizations, organized criminal groups, and corrupt local officials;Whereas efforts to achieve lasting peace in Colombia must address the hardships faced by victims of the armed conflict, as exemplified by the Government of Colombia’s Law on Victims and Restitution of Land of 2011;Whereas the prospects for national reconciliation and sustainable peace in Colombia rely on the effective delivery of justice for victims of the conflict and the ability to hold accountable and appropriately punish perpetrators of serious violations of human rights and international humanitarian law; andWhereas the work of Special Jurisdiction for Peace—the transitional justice mechanism created with the purpose of ensuring accountability in the context of Colombia’s internal armed conflict—is fundamental to the implementation of the accords and the consolidation of peace in the country: Now, therefore, be itWhereas, in 2016, the Government of Colombia concluded a historic peace accord with the Revolutionary Armed Forces of Colombia (FARC), aimed at addressing the root causes of the half-a-century conflict, including stark economic inequalities, the rural-urban divide, and the historical exclusion of Afro-Colombians, indigenous people, women, and poor farmers, and is currently working to implement these accords;Whereas the Governments and people of the United States and Colombia have forged a resolute bond through a shared commitment to support peace, human rights, democracy, the rule of law, and security throughout the hemisphere and the world, which has been bolstered by the support of hundreds of thousands of Colombian-Americans and their contributions to American life;Whereas, in 2000, the Government of Colombia achieved an impressive national consensus to build state capacity, and the United States committed to combat organized crime, drugs, and violence through its foreign assistance package in support of Plan Colombia;Whereas Plan Colombia and its successor, Peace Colombia, have received steadfast commitments from the administrations of Presidents William Clinton, George W. Bush, Barack Obama, and Donald Trump, and continuously has been strengthened by broad bipartisan support in the United States Congress;Whereas, while the Government of Colombia contributed more than 95 percent of funds over the life of Plan Colombia, the political leadership, technical advice, military assistance, and intelligence-sharing role of the United States, along with the $11,000,000,000 appropriated by the United States Congress through Plan Colombia and Peace Colombia to combat the illicit narcotics trade and transnational organized crime, advance democratic governance, promote economic growth, and defend human rights, played a key role in transforming a nation on the brink of collapse into an increasingly peaceful and prosperous democracy, while also safeguarding vital United States interests;Whereas the Government of Colombia, throughout the administrations of Presidents Andres Pastrana, Alvaro Uribe, Juan Manuel Santos, and Ivan Duque, has made major investments and shown remarkable and courageous leadership, often at great cost and sacrifice, to consolidate domestic security, socioeconomic development, and the rule of law;Whereas, over the past 20 years, levels of crime and violence have subsided sharply in Colombia, with annual per capita homicide rates declining from 62 per 100,000 people in 1999 to a record low of 23 per 100,000 people in 2017;Whereas the alignment of improved security and sound economic policies has translated into steady growth in Colombia’s Gross Domestic Product, which increased from $86,000,000,000 in 1999 to more than $309,000,000,000 in 2017, and led to greater foreign direct investment, which grew from $1,500,000,000 in 1999 to one of the highest in Latin America at an estimated $14,000,000,000 in 2017;Whereas the United States and Colombia enjoy a robust economic relationship, with United States goods and services trade with Colombia totaling an estimated $36,100,000,000 in 2016, supporting over 100,000 jobs in the United States;Whereas the Government of Colombia has made impressive strides in reducing poverty during the last 15 years, with the poverty rate decreasing from 64 percent in 1999 to 27 percent in 2017, according to the World Bank;Whereas, since 1999, the Government of Colombia has expanded its presence across all 32 territorial departments, has contributed to the professionalism of the Colombian judiciary, and has improved the capacity of the Colombian Army, Navy, Air Force, and National Police;Whereas Colombia is one of the United States’ most consistent and strategic partners through its support of United States diplomatic objectives at the United Nations and critical efforts made in the fight against transnational organized crime and increased security and rule of law overseas, including in Central America’s Northern Triangle, Afghanistan, and several countries in Africa;Whereas Colombia signed a Memorandum of Understanding with NATO in 2017 and is the first NATO partner nation in Latin America;Whereas these gains are challenged by an escalating crisis in Venezuela, which has seen an influx of more than 1,800,000 Venezuelans into Colombia, and the need for continued financial support to implement the peace accord over the next 8 years;Whereas the internal armed conflict has victimized all Colombians, including women, children, and Afro-descendant and indigenous peoples, has resulted in one of the world’s largest situations of internal displacement, and has led to the repeated targeting of leading representatives of civil society, including trade unionists, journalists, human rights defenders, and other community activists who remain at grave risk from guerrilla groups, paramilitary successor organizations, organized criminal groups, and corrupt local officials;Whereas efforts to achieve lasting peace in Colombia must address the hardships faced by victims of the armed conflict, as exemplified by the Government of Colombia’s Law on Victims and Restitution of Land of 2011;Whereas the prospects for national reconciliation and sustainable peace in Colombia rely on the effective delivery of justice for victims of the conflict, long-term solutions for those who have been displaced, and the ability to hold accountable and appropriately punish perpetrators of serious violations of human rights and international humanitarian law, particularly obligations under Article 3 of the Fourth Geneva Convention;Whereas the work of Special Jurisdiction for Peace—the transitional justice mechanism created for the purpose of ensuring accountability in the context of Colombia’s internal armed conflict—is fundamental to the implementation of the accords and the consolidation of peace in the country; andWhereas, on August 29, 2019, Luciano Marin Arango, a.k.a. Iván Márquez and Seuxis Hernández Solarte, a.k.a. “Jesús Santrich”, along with other members of the Revolutionary Armed Forces of Colombia (FARC), publicly called for the renewal of armed conflict in Colombia and for increased cooperation between the FARC and the National Liberation Army (ELN), two entities that are designated by the United States as Foreign Terrorist Organizations: Now, therefore, be it Now, therefore, be itThat the Senate—(1)reaffirms the unwavering support of the Government and people of the United States for the people of Colombia in their pursuit of peace and stabilization of territories previously in conflict so they can achieve their aspiration to live in a country free of violence and organized crime;(2)lauds efforts to bring an end to Colombia’s enduring internal armed conflict;(3)commends the work of the United Nations Verification Mission in overseeing the implementation of the 2016 peace accord and the disarmament and reintegration of combatants;(4)maintains its commitment to the more than 7,000,000 victims of Colombia’s armed conflict and urges the government and FARC to hold accountable perpetrators of serious violations of human rights and international humanitarian law and ensure that they are appropriately punished;(5)encourages the Government of Colombia to protect vulnerable populations who remain at risk in that country, including defenders of human rights, those facing threats due to crop substitution from the illicit crop market, and Afro-descendant and indigenous communities;(6)encourages the Secretary of State to develop a comprehensive strategy to assist the Government of Colombia in managing the effects of the Venezuela crisis without endangering or detracting from the successful implementation and sustainability of the peace accord and stabilization of territories previously in conflict in Colombia, and to further strengthen the close bilateral partnership shared by the Governments of the United States and Colombia;(7)reaffirms its commitment to continued partnership between the Governments of the United States and Colombia on issues of mutual interest, including security, counternarcotics cooperation, combating transnational organized crime, ensuring justice for those who have caused indelible harm to our populations, reintegration of FARC members, economic growth and investment with a focus on disadvantaged communities, and educational and cultural exchanges that strengthen diplomatic relations;(8)supports the Special Jurisdiction for Peace as an important transitional justice mechanism and encourages the continuation of its work as an important institution in charge of guaranteeing truth, justice, and victim’s reparations in the aftermath of the country’s internal armed conflict; and(9)commits to furthering the bilateral relationship between the United States and Colombia by working with leaders in the public and private sectors, as well as civil society from both countries, to ensure that the United States-Colombia relationship remains at the forefront of United States foreign policy.That the Senate—(1)reaffirms the unwavering support of the Government and people of the United States for the people of Colombia in their pursuit of peace and stabilization of territories previously in conflict so they can achieve their aspiration to live in a country free of violence and organized crime;(2)lauds efforts to bring an end to Colombia’s enduring internal armed conflict;(3)commends the work of the United Nations Verification Mission in overseeing the implementation of the 2016 peace accord and the disarmament and reintegration of combatants;(4)maintains its commitment to the more than 7,000,000 victims of Colombia’s armed conflict and urges all Colombian authorities to hold accountable perpetrators of serious violations of human rights and international humanitarian law, particularly obligations under the Fourth Geneva Convention, and ensure that they are appropriately punished;(5)encourages the Government of Colombia to protect vulnerable populations who remain at risk in that country, including defenders of human rights, those facing threats due to crop substitution from the illicit crop market, internally displaced persons, and Afro-descendant and indigenous leaders and communities;(6)expresses concern about the decision of certain senior members of the FARC to return to arms and hostilities and strengthen their alliance with the ELN, which poses risks for the ability of the Government of Colombia to consolidate peace and security;(7)reaffirms the importance of the extradition treaty between Colombia and the United States as an important part of the bilateral relations that has promoted the interests of justice in both nations for decades;(8)encourages the Secretary of State to develop a comprehensive strategy to assist the Government of Colombia in managing the effects of the Venezuela crisis while continuing the successful implementation and sustainability of the peace accord and stabilization of territories previously in conflict in Colombia, and to further strengthen the close bilateral partnership shared by the Governments of the United States and Colombia;(9)reaffirms its commitment to continued partnership between the Governments of the United States and Colombia on issues of mutual interest, including security, counternarcotics cooperation, combating transnational organized crime, ensuring justice for those who have caused indelible harm to our populations, reintegration of FARC members, economic growth and investment with a focus on disadvantaged communities, health cooperation, and educational and cultural exchanges that strengthen diplomatic relations; and(10)commits to furthering the bilateral relationship between the United States and Colombia by working with leaders in the public and private sectors, as well as civil society from both countries, to ensure that the United States-Colombia relationship remains a key pillar of United States foreign policy in the Western Hemisphere. June 3, 2020Reported with an amendment and an amendment to the preamble